ORDER *
On Remand from the United States Supreme Court
On January 26, 2001, we reversed Jones’s conviction because of a technical Rule 11 error. The Supreme Court has now vacated our judgment and remanded this case for reconsideration in the light of United States v. Vonn, 535 U.S.-, 122 S.Ct. 1043, 152 L.Ed.2d 90 (2002). Reviewing this case for plain error, we conclude based on the whole record, and after additional briefing, that the error was harmless and did not affect the defendant’s substantial rights.
AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.